DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered.
The amendment to claim 1 changes the invention by switching the upstream/downstream position of the first and second turbines.  This shift in invention will not be examined due to election by original presentation {see MPEP 818.02(a)}.  See election/restriction section below.
The applicant argues the rejection of claim 1; this is moot based on the above discussion.
Claim 13 is amended but not in the same way as claim 1.  Applicant’s arguments relating to claim 1 are not applicable as the upstream/downstream turbine is not defined directly or indirectly by the claim language.  The examiner maintains the substance of the rejection.
Additionally, claims 22-24 are not the same as claim 1.  Applicant’s arguments relating to claim 1 are not applicable as the upstream/downstream turbine is opposite to the amended claim 1. These rejections are maintained.
Election/Restrictions
Newly amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The changing of the “wake effects” from “caused by” to “at” changes the upstream/downstream relation between the first and second wind turbines.  The upstream and downstream relation between the first and second wind turbines results in two separate species described below.
Dependent claims 2-12 and 21 are therefore independent or distinct from the invention originally claimed as well.
Since applicant has received an action on the merits for the originally presented invention (Group I, see below), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-12 and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: the first turbine is downstream of the second turbine
Group II: the first turbine is upstream of the second turbine.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 13-20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of first and second turbines where a first turbine is controlled and a second turbine has a turbulence measurement sensor, these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Vyas et al. (U.S Pre-Grant Publication 20090099702).  See the rejection of October 15, 2021 of claim 1 that shows the common technical features are not special technical features.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Changing the relative location of where the sensor and control occurs results in two different control systems (one is more reactive and one is more predictive).  This results in the necessity of employing different search strategies and search queries.  Also, examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vyas et al. (U.S Pre-Grant Publication 20090099702) hereinafter Vyas.
Regarding claim 13, Vyas further discloses:
A first wind turbine {Figure 2 (12)}, comprising:
a turbulence measurement sensor configured to determine a turbulence measured value {[0028]},
wherein the turbulence measured value is indicative of at least one of: a turbulence or wind shear at the first wind turbine {[0028]},
wherein the first wind turbine is configured so as to provide the turbulence measured value in order to control the first wind turbine or a second wind turbine based on the turbulence measured value {[0028], [0030]}.
Regarding claim 14, Vyas further discloses:
wherein the turbulence measurement sensor is configured to provide a horizontal wind shear over the rotor the first wind turbine as turbulence measured value {[0028]}.
Regarding claim 15, Vyas further discloses:
wherein the horizontal wind shear is measured as a difference in a wind speed on at least one rotor blade between two horizontally different blade positions {this is implicit in [0028] as this is the definition of horizontal wind shear, see MPEP 2144.01 for implicit disclosure}.
Regarding claim 16, Vyas further discloses:
wherein the horizontal wind shear is measured as a difference in a wind speed on at least one rotor blade between two horizontally different blade positions {this is implicit in [0028] as this is the definition of horizontal wind shear, see MPEP 2144.01 for implicit disclosure}.
Regarding claim 17, Vyas further discloses:
wherein the horizontal wind shear is determined as a difference in the wind speeds at the 3 o'clock position and 9 o'clock position {this is implicit in [0028] as the definition of horizontal wind shear is a difference in wind speed between two horizontal separated points, see MPEP 2144.01 for implicit disclosure}. 
Regarding claim 18, Vyas further discloses:
wherein the turbulence measurement sensor has a bending sensor {[0024] strain gauges; [0028], LIDAR also may detect bending, see MPEP 2144.01 for implicit disclosure}.
Regarding claim 19, Vyas further discloses:
wherein the bending sensor is configured so measure bending of a rotor blade in at least one position, over the rotor blade {[0024] strain gauges are at least one position; [0028], also LIDAR detects bending by measurement of distance at at least one position over the blade, see MPEP 2144.01 for implicit disclosure}.
Regarding claim 20, Vyas further discloses:
wherein the turbulence measurement sensor is configured to measure a wind field over the rotor plane and to derive a turbulence from the measured wind field {[0025], [0028]}.
Regarding claim 22, Vyas discloses:
A method for controlling a first wind turbine, the method comprising:
using a wake control system {[0031]},
controlling the first wind turbine based on wake effects caused at a second wind turbine {[0033]}, and
wherein the wake control system controls the first wind turbine based on a turbulence measured value from a turbulence measurement sensor of the second wind turbine {0028], [0034]}.
Regarding claim 23, Vyas discloses:
A method for controlling a wind farm, the method comprising:
using a wake control system {[0031]},
controlling a first wind turbine based on wake effects caused at a second wind turbine {[0033]}, and
wherein the wake control system controls the first wind turbine based on a turbulence measured value from a turbulence measurement sensor of the second wind turbine {[0028], [0034]}.
Regarding claim 24, Vyas discloses:
A method comprising: 
using a turbulence measured value, indicative of a turbulence intensity on a rotor of a first wind turbine {[0028]}, for controlling a second wind turbine of a wind farm {[0028], [0030]}.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745